Exhibit 10.52

 

LOGO [g811242g90c95.jpg]

Tenant: PREIT Associates, L.P.

Premises: One Commerce Square, Suites 1000 & 1120

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 27
day of September, 2019 (the “Effective Date”), between COMMERCE SQUARE PARTNERS
- PHILADELPHIA PLAZA, L.P., a Delaware limited partnership (“Landlord”), and
PREIT ASSOCIATES, L.P., a Delaware limited partnership (“Tenant”).

RECITALS

WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
December 3, 2018 (the “Lease”), with respect to the Premises containing 44,057
rentable square feet located on the 10th and 11th floors of the building known
as One Commerce Square located at 2005 Market Street, Philadelphia,
Pennsylvania, as more particularly described in the Lease;

WHEREAS, the Lease provides that Landlord would use commercially reasonable
efforts to obtain Substantial Completion by September 1, 2019 and further
provides for abatement of Fixed Rent for each date that elapses after the
Outside Completion Date until the Substantial Completion of the Lease
Improvements, as more particularly set forth in the Lease; and

WHEREAS, Landlord has informed Tenant that Landlord is unable to achieve
Substantial Completion by the Outside Completion Date; and

WHEREAS, Landlord and Tenant have reviewed revised construction schedules for
the Substantial Completion of the Lease Improvements and Tenant has requested
Landlord to proceed with that certain construction schedule set forth on Exhibit
A attached hereto (the “Revised Construction Schedule”); and

WHEREAS, Landlord and Tenant desire to amend the Lease as set forth in this
Amendment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant, intending to be legally
bound, agree to amend the Lease as follows:

1. Recitals; Definitions. The parties acknowledge the accuracy of the foregoing
recitals, which are incorporated by reference herein and are made a part of this
Amendment. All capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Lease.

2. Construction Schedule. Landlord shall substantially complete the Leasehold
Improvements in substantial conformance with the Revised Construction Schedule
by no later than December 20, 2019.

3. Rent Abatement. Notwithstanding anything set forth in Section 3(b) of the
Lease to the contrary, if the Substantial Completion of the Lease Improvements
occurs on or prior to December 20, 2019 (the “Fixed Abatement Date”), then the
rent abatement provided for in Section 3(b) of the Lease for Landlord’s failure
to deliver the Premises by the Outside Completion Date shall be equal to
seventy-six (76) days (“Fixed Abatement”), which Fixed Abatement shall be in
addition to the Abatement Period. For the avoidance of doubt, if the Substantial
Completion occurs after the Fixed Abatement Date, then the Fixed Abatement shall
not apply and Tenant shall be entitled to an abatement of Fixed Rent calculated
in accordance with Section 3(b) of the Lease (in additional to the Abatement
Period).

4. Remaining Provisions Unmodified. Except as otherwise expressly modified by
this Amendment, all of the terms and provisions of the Lease shall remain in
full force and effect and shall continue to apply during the Lease Term (as the
same has been extended pursuant to the terms of this Amendment).

5. Miscellaneous.

(a) This Amendment shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns.

(b) Except as expressly modified by this Amendment, the Lease and all of the
terms and provisions thereof shall remain unmodified and in full force and
effect. The Lease, as modified hereby, is hereby ratified and confirmed in all
respects.

(c) In the event of any conflict or inconsistency between the provisions of the
Lease and the provisions of this Amendment, the provisions of this Amendment
shall control.

(d) This Amendment may be executed by PDF or other electronic format and in any
number of counterparts, which counterparts, taken together, shall constitute one
and the same instrument. Tenant acknowledges that this Amendment shall not be
binding on Landlord until Landlord shall have executed this Amendment and a
counterpart thereof shall have been delivered to Tenant.

(e) This Amendment shall be governed by the laws of the Commonwealth of
Pennsylvania.

[REMAINDER OF THE PAGE INTENTIONALLY BLANK]

 

2

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.

 

LANDLORD:      TENANT: COMMERCE SQUARE PARTNERS -      PREIT ASSOCIATES, L.P.
PHILADELPHIA PLAZA, L.P.      By: Brandywine Commerce Sub I LLC, its  
                                    By:   

/s/ Lisa M. Most

general partner      Name:    Lisa M. Most      Title:    Senior Vice President
By:  

/s/ George Johnstone

     Date:    9/27/19 Name:   George Johnstone         Title:   EVP Operations  
      Date:   10/8/2019                  

 

3

EXHIBIT A

Revised Construction Schedule

 

LOGO [g811242page069.jpg]

 

A-1

LOGO [g811242page070.jpg]

 

A-2

LOGO [g811242page071.jpg]

 

A-3

LOGO [g811242page072.jpg]

 

A-4